IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA = i _ = D
BILLINGS DIVISION a oO ee
DEC 17 2019
Clerk, U S District Court

UNITED STATES OF AMERICA, CR- l 9-5 0-BLG-SPW a

Plaintiff,
“ ORDER
HARLEY MATTHEW ISIS
MCMILLAN,

Defendant.

 

 

For the reasons stated on the record on December 17, 2019,

IT IS HEREBY ORDERED that the change of plea hearing in this
matter, set for Tuesday, December 17, 2019 at 10:30 a.m. is VACATED and
RESET for Monday, January 6, 2020 at 2:30 p.m.

The Clerk of Court is directed to notify counsel of the making of this
Order.

DATED this SF tay of December, 2019.

Leva ¢teten.

“SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE
